Citation Nr: 0940453	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-20 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased initial rating for a service-
connected right knee disability, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Hachey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1, 1973 to June 
27, 1973, and from September 11, 1979 to December 11, 1979.  
He presently serves in the Army Reserve.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (the RO).

The Veteran and his spouse presented testimony before the 
undersigned in March 2008.  A transcript of this hearing has 
been associated with his VA claims folder.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is 
required.


REMAND

This appeal arises out the Veteran's contention that his 
right knee symptomatology is more severe than that 
contemplated by the 10 percent rating currently assigned.  He 
specifically contends that his service-connected right knee 
disability significantly restricts his mobility, has 
adversely affected him on the job, and has limited his 
ability to perform certain activities of daily living.  
Before the Board can adjudicate this claim, however, 
additional development is required.  The Board will discuss 
each of its reasons for remand in turn.

Army Reserve Records

At his March 2008 Board hearing, the Veteran indicated that 
he used to be a truck driver in the Army Reserve, but that he 
more recently was moved to a sedentary position because his 
right knee disability makes "getting in and out of 
vehicles" very challenging.  See Board Hearing Tr. at 5-6.  
Although the Veteran's VA claims file currently includes 
extensive Army Reserve records, the most recent Army Reserve 
treatment records date from November 2002, and the most 
recent Army Reserve personnel records date from February 
2004.  Because updated Army Reserve treatment and personnel 
records could shed additional light on the current severity 
of the Veteran's right knee disability and its effect on his 
ability to participate in various aspects of reserve duty, 
such records should be obtained on remand.

Private Medical Records

The Veteran also indicated at his March 2008 Board hearing 
that he had received treatment for his right knee disability 
as recently as February 2008 from his private physician, Dr. 
J. B.  See Board Hearing Tr. at 9.  While the record includes 
various opinion letters from Dr. J.B. (mostly related to 
separate claims for a left knee and back disability), only 
limited treatment records from this physician dated from 
August to October 2006 have been associated with the claims 
file.  On remand, all treatment records from Dr. J.B. that 
pertain to the Veteran's right knee disability should be 
obtained.

VA Examination

The Veteran has not been afforded a compensation and pension 
examination to assess the severity of his service-connected 
right knee disability since October 2006, almost three years 
ago.  The Veteran has indicated that his right knee 
disability has worsened since his October 2006 VA examination 
on several occasions, most recently at his March 2008 Board 
hearing.  See Board Hearing Tr. at 7.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the Veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991) (noting that where the record does not adequately 
reveal the current state of the claimant's disability, a VA 
examination must be conducted).  VA's duty to assist the 
Veteran includes obtaining a thorough and contemporaneous 
evaluation where necessary to reach a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  Because statements from the Veteran suggest that his 
right knee disability may have worsened since his most recent 
VA examination, a new examination is required on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's Army Reserve 
treatment records for the period from 
November 2002 to the present together 
with his Army Reserve personnel records 
for the period from February 2004 to the 
present.  If such records are 
unavailable, the Veteran's claims file 
should be clearly documented to that 
effect.

2.  With any needed assistance from the 
Veteran, obtain all treatment records 
from Dr. J.B. that pertain to the 
Veteran's right knee disability.  If such 
records are unavailable, the Veteran's 
claims file should be clearly documented 
to that effect.

3.  After completing the development 
outlined in items 1 and 2 above, schedule 
the Veteran for an examination to 
determine the current nature and severity 
of his right knee disability.  The claims 
folder should be made available to and 
reviewed by the examiner in connection 
with the examination.  A report of the 
examination should be prepared and 
associated with the Veteran's VA claims 
folder.

4.  Thereafter, and after performing any 
additional development deemed necessary, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
in whole or in part, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and be 
afforded reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



